Title: To George Washington from Thomas Jefferson, 5 May 1793
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] May. 5. 1793.

Th: Jefferson with his respects to the President has the honour to inclose him the following papers.

1. a letter from mister Pinckney with the papers it refers to, on the subject of mister Albion Coxe, employed as Assayer, who is arrived.
2. a copy of the letter written to Mr Morris & mister Pinckney, on the subject of M. de la Fayette, copies of which were sent to Messrs Humphreys, Carmichael & Short. the two former were to act on the subject, because nearer the proper scene. the communication was made to the three latter merely for their information, and that they might know the views of the government in case they should have occasion to say or do any thing on the subject.
3. Mr Fox’s pamphlet.

